Citation Nr: 1535117	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  06-02 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO denied entitlement to a TDIU.  After additional evidence was received, the RO continued the denial in June 2014.

In May 2015, the Veteran testified during a videoconference hearing before the undersigned; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for coronary artery disease (CAD), rated 60 percent, diabetes mellitus Type II with erectile dysfunction, rated 20 percent, and diabetic nephropathy, rated 60 percent.  His combined rating is 90 percent.

2.  The evidence is approximately evenly balanced as to whether the Veteran's service connected disabilities render him unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of two or more service-connected disabilities, provided that one of those disabilities is rated 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  The Veteran has met the percentage requirements in this case, as he is in receipt of service connection for CAD, rated 60 percent, diabetes mellitus Type II with erectile dysfunction, rated 20 percent, and diabetic nephropathy, rated 60 percent.  His combined rating is 90 percent.

The remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id. Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Multiple May 2014 VA examination reports reflect that the Veteran's diabetes and diabetic nephropathy did not impact his ability to work and that his CAD prevented him from doing heavy physical work.  In September 2013, a VA examiner indicated that in the absence of critical narrowing of the coronary arteries and in the absence of limiting angina, the Veteran was fully employable.  This evidence weighs against the claim.

However, opinions of health care professionals are not dispositive in adjudicating TDIU claims; rather, the Board must assess the functional limitations noted by the health care professionals and determine whether they render the Veteran unemployable consistent with the applicable regulations.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  The Veteran's TDIU claim form and the medical records reflect that his formal education ended after three years of high school and he worked for many years as a nursing assistant in a University hospital surgery department.  Moreover, the Veteran testified during the Board hearing that his service connected disabilities and the medications he took for them caused symptoms including pain, dizziness, and fatigue, and these symptoms played a role in his decision to retire.  The Board finds this testimony competent and credible.  Geib, 733 F.3d at 1354 (whether a veteran can perform the physical and mental acts required by employment is an issue about which a lay person may provide competent evidence; "neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

Given the significant impact of the service connected disabilities on the Veteran's ability to perform physical tasks that would likely be required for the type of employment for which he would be qualified given his limited educational and occupational background, the evidence is at least evenly balanced as to whether these disabilities preclude him from obtaining and maintaining substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


